Citation Nr: 1714954	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in the March 27, 1997, rating decision that denied service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a prostate gland disorder. 

6.  Entitlement to service connection for coronary artery disease (ischemic heart disease), to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran performed active military service from November 1968 to November 1971.

This matter arises to the Board of Veterans' Appeals (Board) from rating decisions dated in July 2006 (denying reopening service connection for a back injury and denying service connection for PTSD, prostate gland, and a skin condition), March 2007 (CUE), and August 2011(coronary artery disease as a result of exposure to herbicides, for purposes of entitlement to retroactive benefits) by Department of Veterans Affairs (VA) Regional Offices.

This matter was previously before the Board in June 2015.  At that time, the Board recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, from one for PTSD, and noted that the Veteran had been diagnosed with depressive disorder.  The Board remanded the above claims for additional development.  
 
The Board also noted that in March 2007, the RO adjudicated whether there was CUE in March 1997 and July 2006 RO decisions regarding the issue of entitlement to service connection for a back disability.  However, as an appeal of the issue of whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability adjudicated in July 2006 has been perfected, the July 2006 decision is not final.  See 38 C.F.R. § 20.1103.  The Board thus determined that a claim for CUE from the July 2006 RO rating decision was not properly before the Board.  See 38 C.F.R. § 3.105.  

The issues other than CUE and to reopen the claim for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied service connection for a back injury.  

2.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1997 rating decision that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time, or that an error would have manifestly changed the outcome at the time it was made.

3.  By way of a March 1997 rating decision, the RO denied service connection for a back disorder, finding that such disorder was not due to service.  

4.  The evidence associated with the claims file since the March 1997 final denial relates to an unestablished fact necessary to substantiate the back disorder claim.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision in which the RO denied service connection for a back injury is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2016).

2.  The March 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
3.  Evidence received since the March 1997 rating decision is new and material; the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In this decision, the Board reopens the claim for service connection for a back disorder.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

In Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c), (d).

Moreover, to the extent that the Veteran argues that there was CUE in the prior RO decision, given the parameters of the law surrounding CUE claims (as explained in more detail below); the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

II. CUE Claim 

The Veteran now seeks to establish service connection for a back disorder, which the RO initially denied in a March 1997 rating decision.  The Veteran did not file a substantive appeal, following the RO's issuance of a June 1997 statement of the case; the rating decision was rendered "final."  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a March 2007 statement, the Veteran put forth multiple CUE claims, for the March 2006 rating decision for which CUE is not possible, as noted in the Introduction portion of this decision.  The Veteran's CUE claims are generally based on purported misapplications of the law and consideration of the evidence.  

The Veteran contended that the "service evidence of record verified back pain to be chronic and continuity prior to veteran discharge... 38 CFR section 3.303(b) where chronic disease shown as such in service (or within the presumptive period under section 3.307) so as to permit a finding of service connection."  Also, he claimed that "38 CFR section 3.303(d) Service connection may be granted... after discharge, when all the evidence...establishes that the disease (or back disorder) was incurred in service."

He further stated that "38 CFR section 3.304(d) Direct Service Connection - veteran is entitled service connection where satisfactory lay or other evidence... incurred or aggravated in combat (June, 1969 Vietnam Duty) will be... sufficient proof."  He also stated "38 CFR section 3.307(b) 'The factual basis may be established by medical evidence, competent lay evidence or both.'"  He later stated "RO 1997 and 2006 decision were not base on VA Examiner medical judgement that present back disorder was not linked to in service back injury."  Finally, he indicated:

38 CFR section 3.321(b)(1) section 4.2 Interpretation of examination reports: RO March,1997 and July,2006 decision were not based on undisputed medical evidence of fact, but based on an unsubstantiated personal conclusions, where "If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient details, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."

An appeal of an RO rating decision begins with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran filed a May 1997 NOD, after which the RO issued a June 1997 statement of the case.  The Veteran did not file a substantive appeal within the 60 day period following the statement of the case and the Veteran's case was closed.  See 38 U.S.C.A. § 7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.").

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, as regards the March 1997 rating decision, the Veteran's allegations simply do not meet the criteria noted above.

In February 1997, the Veteran filed his claim for service connection for the back, claiming an in-service back injury from 1969 onboard the U.S.S. Kitty Hawk.  He did not provide any lay statements.  Several post-service medical records from the 1980s and 1990s documented treatment for various, post-service, work-related back injuries, and those were associated with the claims file.

In the March 1997 rating decision, the RO found that although the Veteran's service treatment records had noted complaints of back pain, his separation examination had been normal and that his in-service complaints were considered acute episodes that resolved with treatment.  

An April 1997 Compensation and Pension Service CPS Baseline review noted that: 

A check mark in the normal box of a cursory separation examination does not represent a final and absolute resolution of every potential issue.  A determination must be made on the evidence as a whole.  In this case documented treatment within the last five days before separation examination, certainly provides a basis for further discussion particularly in the absence of a detailed examination report at separation.  The rating in this case should have discussed post service evidence and considered whether there was reasonable evidence of continuity between symptomatology in service and post service treatment.  Certainly the issue of intercurrent cause should have been addressed.

The Veteran's allegation of CUE essentially amounts to an assertion that VA should have weighed the medical evidence of the service treatment records and lay evidence differently.  Specifically, the Veteran claims that he had verified in-service back pain that was chronic since service (the Board assumes that the Veteran's argument is that such chronicity was implied by his making a claim of service connection, though he never actually provided a statement as to chronicity in 1997).  His claim was made over two decades following his November 1971 discharge from service.  The Veteran contends that under the regulations in effect in 1997, there was sufficient proof for the grant of service connection.  Such an argument amounts to a disagreement of how the facts were evaluated.  He essentially contends that his in-service back complaints and an implication of chronicity are of greater probative value than the RO's consideration of a normal spine finding by the separation examination and consideration of the limited nature of the Veteran's in-service treatment.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the Veteran has also, on multiple occasions, submitted copies of the April 1997 Compensation and Pension Service CPS Baseline review, noted above, in support of his CUE claim.  That review, however, simply shows a disagreement as to the weighing of evidence and notice as to the need to discuss the Veteran's post-service and work-related injuries.  The Board again notes that allegations that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.

In a January 2008 correspondence, the Veteran claimed that that the RO reached an unsubstantiated medical conclusion in 1997when it found that the Veteran's in-service treatments for back complaints were acute episodes which resolved with treatment.   

The Board finds, however, that regardless of any errors made by the RO in the March 1997 rating decision, such errors do not rise to the level of CUE, because the Veteran has not established that he would have been entitled to benefits at that time.  To establish CUE, it is incumbent on a veteran to establish entitlement to benefits as of the date of the claim being challenged as CUE.  A veteran must show that an outcome-determinative error occurred.  Evans v. McDonald, 27 Vet. App. 180 (2014), citing Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (noting "[t]he requirement that CUE must be outcome-determinative," and stating that 38 C.F.R. § 3.105 does not contemplate findings of CUE "when there is no dispositive impact on the ultimate outcome"); see also Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002) (en banc) (re-affirming the "requirement[ ] that a clear and unmistakable error be outcome determinative"); King v. Shinseki, 26 Vet. App. 433, 441 (2014) (stating that "a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset") (emphasis added); Russell v. Principi, 3 Vet. App. 310, 320 (1992) (en banc) (CUE requires showing "manifestly that the correction of the error would have changed the outcome").

At the time of the March 1997 rating decision, the evidence of record showed that the Veteran had some in-service complaints of, or treatment for, back pain and that his separation examiner noted a normal spine.  

However, following his November 1971 separation from service the only medical records associated with the claims file documented back disorders that were specifically due to post-service, work-related injuries.  

A November 1983 letter, from Dr. W.C. Watters, III noted "on September 20, injured himself on the job, sustaining immediate lower back pain with no radiculopathy."  

A September 1988 letter, from Dr. M.K. Rubens, reported "[t]he patient...was at work 22 July 1988, when he states that he was lifting heavy objects, approximately 80-100 lbs., on and off a truck.  He experienced pain with lifting of these objects."
Dr. Rubens further reported that the Veteran "had a back injury in 1983, while lifting heavy objects...Patient said he was fully recovered after his surgery and went back to work.... about one month after surgery...he had ruptured his disc again."  Furthermore, after the second herniation, "[h]e recovered over the next 2-3 months.  Up until the time of the most recent injury, the patient states that he was pain free."  The Veteran subsequently underwent a lumbar laminectomy, as noted in a May 1989 letter by Dr. R.K. Blair.

In a July 1996 letter, Dr. W.O. Alani noted that the Veteran "had 2 surgeries in the past: one lumbar laminectomy in the mid 80's... and the next one at L4-5 lumbar laminectomy and discectomy at L4-5...again complains of pain since 06-17-96 and states the pain occurred insidiously after lifting a 47 1/2 lb. object."

All the medical evidence of record as to the state of the Veteran's back after service relate to back conditions caused by specific, post-service, work-related injuries.  The Veteran, at most, only implied a chronic back disorder since service.  In contrast the record shows that the separation examiner found a normal spine and for years after service he clearly performed multiple, physically demanding jobs.  Furthermore, he had several work-related injuries to the back due such labor.  Indeed, as of the September 1988 letter from Dr. Rubens had reported that the Veteran's back had been pain free prior to his July 1988 injury, which supports finding that any in-service back injury was not chronic.  Moreover, no medical evidence of record indicated any sort of connection with the Veteran's service and any post-service back disorder.  Given such evidence of record, the Veteran has not established that he would have been entitled to service connection for a back disorder at the time of the March 1997 rating decision.  As such, CUE cannot be found.  

Finally, to the extent that the Veteran has argued that his claim should not have been denied because no VA examination had been obtained, or any implication that all possible records had not been obtained, the Board finds that such an argument also fails.  A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  

Under these circumstances, Board must conclude that the Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1997 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time; and that, but for any such alleged error, the outcome of the decision would have been different.  As such, CUE in the March 1997 rating decision as to the claim for service connection for a back disorder has not been established.

III. New and Material Evidence Claim

The Veteran contends that he developed a back disorder during active service, as indicated by service treatment records documenting occasional reports of back pain and treatment.  

During active service, service treatment records document occasional complaints of, or treatment for, the back.  For example, a January 1969 record documented a low back spasm after lifting an ammo box.  A June 1969 service treatment record documented low back pain after lifting some heavy objects-resolved.  An October 1971 record documented a follow up on his back, at which time he reported that it had improved.  His separation examiner found a normal spine.  

Following his November 1971 separation from service, multiple private medical records document complaints of, or treatment for, post-service, work related back injuries.  For example, a November 1983 letter, from Dr. W.C. Watters, III documented that the Veteran had injured himself on the job, sustaining immediate lower back pain with no radiculopathy.  A July 1996 letter, from Dr. W.O. Alani, documented a report of back pain since July 1996, after lifting a 47.5 pound object.

In March 1997, the RO originally denied the claim, finding the service treatment records documenting back treatment, but not the currently claimed back disorder.  The Veteran filed a May 1997 notice of disagreement, but did not file a substantive appeal following a June statement of the case.  The decision became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the March 1997 rating decision, no evidence pertaining to the Veteran's claim was added to the claims file until he filed his current claim in July 2005, over ten years later.  As such, no new and material evidence was added to the claims file for years following the March 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in July 2005.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the March 1997 rating decision includes: (i) an August 2007 VA examination, (ii) private medical records, (iii) VA medical records, and (iii) lay testimony from the Veteran.  

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed back disorder.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between a back disorder and his military service.  Also, the medical evidence includes information regarding a post-service back condition.  As such, the Board finds that such evidence is new and material evidence and that the claim to reopen the claim for service connection for a back condition is reopened.  






	(CONTINUED ON NEXT PAGE)
ORDER

The request to revise or reverse the March 27, 1997, rating decision wherein the RO denied service connection for a back injury, on the basis of CUE, is denied.  

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a back disorder is granted.  The appeal is granted to this extent only.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for acquired psychiatric disorder, skin condition, prostate gland disability, and coronary artery disease.  

The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for any claimed disorders, to include the private psychologist he reported receiving treatment from during his September 2016 VA mental health examination.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

During his February 2008 VA examination for diabetes mellitus, the Veteran reported that he had served with the Texas Army National Guard, from 1977 to 1981.  These records must be obtained and associated with the claims file.

As the claim for a skin disorder, VA examiners, in October 2012 and September 2016, essentially found that the Veteran did not have a skin disorder due to service.  The October 2012 VA examiner explained his negative finding as there having been "no acne or rash in groin area noted on this exam....CPRS...since 2005 shows no complaints or diagnosis of Acne or rash on the groin area."  The September 2016 VA examiner made a similar finding.  However, the Board notes that a January 2006 VA medical record documented that the Veteran had scrotal folliculitis.  A medical opinion is necessary to determine whether during the course of this appeal, initiated in July 2005, the Veteran has had a skin disorder due to service.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be given an opportunity to identify any VA or non-VA healthcare provider who treated him for any claimed disorders, to include the private psychologist he reported receiving treatment from during his September 2016 VA mental health examination.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should attempt to obtain and associate any Texas Army National Guard, including from 1977 to 1981, with the claims file.

If such records cannot be obtained, the AOJ should note that fact, and the steps taken to attempt to obtain such records, in that claims file.  The AOJ should also notify the Veteran of any failure to obtain such records.

3.  The AOJ should obtain a VA medical opinion by an appropriate VA examiner as to the nature and etiology of the Veteran's claimed skin disorder.

It is left to the examiner's discretion whether to examine the Veteran.  

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(i)  Does the Veteran currently have, or has had during the course of this appeal (from July 2005) a skin disorder?  If so, please note the diagnosed disorder(s).  The VA medical opinion provider should note consideration of the January 2006 VA medical record documenting scrotal folliculitis.

(ii)  Is it at least as likely as not that a skin disorder was incurred in or was caused by the Veteran's active service?  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development has been accomplished, the AOJ should perform any additional development it deems warranted, to possibly include obtaining any new VA medical opinion necessary to consider any new associated, pertinent evidence.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


